DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 7/25/2017 in relation to application 15/658,548.
The instant application claims benefit to provisional application #62/366,140 with a priority date of 7/25/2016.
The Pre-Grant publication # 2018/0025664 is issued on 1/25/2018.
Claims 1-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7,10, 13-16, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8794977 B2 to McGuan et al. (McGuan) in view of US 9526946 B1  Zets et al.(Zets).

Claim 1. McGuan teaches a method of real time controlling a body of a trainee during physical activity , using automatic control algorithm  to provide visual computer generated feedback to the trainee (col.1:lines 53-57 implant medical training with control equipment a control; Fig.11B element 1110 controller), comprising: 
constructing an estimated model of said body  of said trainee in said current position and motion based on  measurements and on specific characteristics of said body (col.8:lines 25-35 estimating simulated models on computer for a user trainee; Fig.1 element 118 estimated models having specific characteristics of a body); 
calculation using a Kinematic model based on a Biomechanical model of said body which includes a plurality of body segments of said trainee, a model of forces and moments imposed on said plurality of segments by an environment in which said trainee is conducting said physical activity and equations of motion of said plurality of segments (Col.5:lines 43-48 surgical biomechanical model information could be used to build an understanding of the effects of various decisions when reviewing outcomes from a more detailed information regarding the kinematic performance calculation of implant model could be used such as in physical activity of a trainee or a patient model walking, sitting, and squatting ) 
calculating a predicted model of said body in an estimated future state based on said estimated model (col.1:lines 57-59 outcome of calculated preloaded models predicted for kinematics performance states  from user input changes)
presenting said predicted model to said trainee on a visual output device, in real time during said physical activity, to allow said trainee to react according to said presented predicted model, by performing body movements in real time, during said physical activity  (Fig.1 elements 130 viewer system of the presented model for display; col.7:lines 40-47 outcome prediction measurements). 
McGuan does not explicitly dentify receiving from a plurality of sensor measurements of a current position and motion of a trainee's body. Zets, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body (col.5: lines 12-21 sensor measurements of the subject body).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing 
McGuan further does not include estimated model depicting a current posture, a current position, current movement and current orientation of said body of said trainee in 3-Dimensional (3D). Zets, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body in which a trainee subject is conducting physical activity and equations of motion of said plurality of segments,  using a kinematic model of forces and calculations imposed on said plurality of segments (col. 5:lines 61-65  subject's postural signals and orientation such as current position and movement is calculated and derived from the 3D camera sensor data; col.19 lines 18-30 Estimated skeletal postural model can be used together with the force calculations accurate depict the model to further identify what particular movement stage, or sub-task the subject may be completing) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date,  to incorporate plurality of sensors measurements of a current position from an estimated model depicting a current posture, a current position, current movement and current orientation of said body of said trainee in 3 Dimensional (3D), as taught by Zets into the method of McGuan, in order to provide better dimensional analysis for the predicted movements. 

Claim 2. McGuan teaches the method of claim 1, further comprising: constructing a goal 
Claim 3. McGuan teaches the method of claim 1, but not further comprising of calculating error between a pre-defined movement task and movement from said estimated model. It is calculating a motion error between a pre-defined movement task and movement from said estimated model (col.7:lines 38-40 different tests and one or more of animation motion predicting outcome from various input tasks); calculating desired forces and moments from said motion error using control algorithms (col.7:lines 11-15 transmission forces; col.9:lines56-60 algorithms controlling hardware via buttons); calculating a difference between said desired forces and moments and currently estimated forces and moments acting on said trainee's body (col.1:lines 47-50 database or calculation variation of predicted outcomes; display via a surgical protocol based format considering forces and moments); 

Claim 5. McGuan teaches the method of claim 3, wherein said learning algorithms includes: classifying said difference according to at least one of magnitude, direction and type; selecting one of a plurality of actions based on said classification; creating 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate evaluating is done according to a new calculated error between a measured movement and said pre-defined movement task, as taught by Otto into the method of McGuan, in order to provide robust calculations. 

Claim 10. McGuan eaches the method of claim 5, wherein said selecting is also based 
Claim 13. McGuan  teaches the method of claim 3, further comprising: presenting on said visual output device recommended movement instructions based on said predicted model, said goal model and said specific characteristics (col.7:lines 44-47 prediction model measurement based on goal and specific characteristics) Claim 14. McGuan teaches the method of claim 3, further comprising: evaluating success of said trainee in performing said pre-defined movement task; and activating a second pre-defined movement task based on said success (col.1:lines 57-64 A modified implant task performed based on prior success of one predefined rounded implanting for improvement of surgical skills) Claim 15. McGuan teaches the method of claim 3, further comprising: detecting failure of said trainee in performing said pre-defined movement task; and activating a default pre-defined movement task (col. 18: lines 55-60 if goal not achieved, successive iteration is run against failure by changing input task). Claim 16. McGuan teaches the method of claim 1, further comprising: presenting on said visual output device background elements relative to said predicted model (Fig.15a background elements like post force magnitude on visual output). 


a plurality of sensors for acquiring measurements of a current position and motion of a trainee's body (col.6: lines 33-40 sensor measurements of patient and alternatively a trainee’s); at least one computerized processor for: constructing an estimated model of said body in said current position and motion based on  measurements and on specific characteristics of said body (col.8: lines 25-35 estimating simulated models for various iterations; Fig.1 element 118 estimated models having specific characteristics of  body ); 
McGuan further teaches  calculation using a Kinematic model based on a Biomechanical model of said body which includes a plurality of body segments of said trainee, a model of forces and moments imposed on said plurality of segments by an environment in which said trainee is conducting said physical activity and equations of motion of said plurality of segments (Col.5:lines 43-48 surgical biomechanical model information could be used to build an understanding of the effects of various decisions when reviewing outcomes from a more detailed information regarding the kinematic performance of implant model such as in physical activity of a trainee or a patient model walking, sitting, and squatting ) 

and calculating a predicted model of said body in an estimated future state based on said estimated model (col.1: lines 57-59 outcome of calculated preloaded models predicted for kinematics performance states from user input changes); and a visual output device for presenting said predicted model to said trainee (Fig.2 elements 130 viewer system of the presented model for display). 
McGuan does not identify receiving from a plurality of sensors measurements of a current position and motion of a trainee's body. Otto, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body (col.6: lines 33-40 sensor measurements of patient and alternatively a trainee’s).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate plurality of sensors measurements of a current position and motion of a trainee's body, as taught by Otto into the method of McGuan, in order to provide real input to control parameters of each phases of surgical procedures, so that phases could realistically contribute towards an overall goal. 
McGuan in combination to Otto does not include estimated model depicting a current posture, a current position, current movement and current orientation of said body of said trainee in 3 Dimensional (3D). Pedrsen, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body or a torso in 3D space  (Para 0011, 0098 sensor measurements of patient and alternatively a trainee torso handles data for a three dimension (3-D) image volumes).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate plurality of sensors measurements of a current position estimated model depicting a current posture, a current position, current movement and current orientation of said body of said trainee in 3 Dimensional (3D), as taught by Pedersen into the method of McGuan as modified by Otto, in order to provide better dimensional analysis.

Claim 21. McGuan teaches a software program product for real time controlling of automatically using automatic control algorithm  to provide visual computer generated feedback to the trainee (col.1:lines 53-57 implant medical training with control equipment a control; Fig.11B element 1110 controller), comprising: 
A non-transitory computer readable storage medium:
First program instructions for receiving from a plurality of sensor measurements of a  current posture based on  measurements and on specific characteristics of said body (col.8:lines 25-35 estimating simulated models on computer for a user trainee; Fig.1 element 118 estimated models having specific characteristics of a body); 
McGuan further teaches  a second program instructions for an estimated model for calculation using a Kinematic model based on a Biomechanical model of said body which includes a plurality of body segments of said trainee, a model of forces and moments imposed on said plurality of segments by an environment in which said trainee is conducting said physical activity and equations of motion of said plurality of segments (Col.5:lines 43-48 surgical biomechanical model information could be used to build an understanding of the effects of various decisions when reviewing outcomes from a more detailed information regarding the kinematic performance calculation of implant model 
McGuan does not identify a third program receiving from a plurality of sensors measurements of state based on estimated current position and motion of a trainee's body. Otto, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body (col.6: lines 33-40 sensor measurements of patient and alternatively a trainee’s).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate plurality of sensors measurements of a current position and motion of a trainee's body, as taught by Otto into the method of McGuan, in order to provide real input to control parameters of each phases of surgical procedures, so that phases could realistically contribute towards an overall goal. 
McGuan in combination to Otto does not include a fourth program estimated model depicting a current posture, a current position, current movement and current orientation of said body of said trainee in 3 Dimensional (3D) visual output in a real time. Pedrsen, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body or a torso in 3D space in a real time (Para 0011, 0098 sensor measurements of patient and alternatively a trainee torso handles data for a three dimension (3-D) image volumes).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate plurality of sensors measurements of a current position estimated model depicting a current posture, a current position, current movement and current orientation of said body of said trainee in 3 Dimensional (3D), as taught by Pedersen into the method of McGuan as modified by Otto, in order to provide better dimanesional analysis.
McGuan does not identify receiving from a plurality of sensors measurements of a current position and motion of a trainee's body. Otto, however, teaches the plurality of sensors measurements of a current position and motion of a trainee's body (col.6: lines 33-40 sensor measurements of patient and alternatively a trainee’s).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate plurality of sensors measurements of a current position and motion of a trainee's body, as taught by Otto into the method of McGuan, in order to provide real input to control parameters of each phases of surgical procedures, so that phases could realistically contribute towards an overall goal. 
Claim 22 McGuan teaches the method of claim 1, wherein said presenting is simultaneously presenting said predicted model and said estimated model to said trainee on said visual output device, in real time during said physical activity (Fig.7 elements 720, 730 simultaneous image presentations).
Claim 23.    (Previously Presented) The method of claim 1, further comprising: constructing a goal model of said body, depicting a pre-defined desired position and orientation of said body of said trainee in said 3D space; and simultaneously presenting said predicted model and said goal model to said trainee on said visual output device, in real time during said physical activity, wherein said predicted model and said goal model are presented using a same origin and a same orientation (col.7:lines 11-17 alignment and goal models in real time).

 .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8794977 B2 to McGuan et al. in view of US 8521492 B2 to Otto et al. (Otto) as in claim 5 and further in view of US 9760690 B1  to Petkov et al.( Petkov).

Claim 11. McGuan in combination with Otto teaches the method of claim 5, but without a learning algorithms that include performing a Monte-Carlo simulations of a plurality of suggested action optimizations. Petkov teaches a learning algorithms (col.2: lines 7-15 machine learning algorithms for medical set models) that include performing a Monte-Carlo simulations of a plurality of suggested action optimizations ( col.8: lines 34-37; col.9: lines 8-10 Monte Carlo simulation cases for an optimization of suggested sub-set of rendering medical parameters while other sets not optimized for user input actions);
selecting one of said plurality of action optimizations based on a cost function calculated on said simulations (col.9: line 10 user input selections may be optimized; col.6:lines 47-49 optimal rendering parameter based on plurality of input actions relates to cost function as that manifested in objective quality measurement, indicator of 
 
Claim 12. McGuan in combination to Otto teaches the method of claim 5, but without learning algorithms performing Monte-Carlo simulations of a plurality of randomly generated actions. Petkov, however, teaches medical image rendering on machine learning algorithms, wherein said learning algorithms further include performing   Monte-Carlo simulations (col.8:lines 34-36 Monte Carlo rendered action simulation) of a plurality of randomly generated actions (col.5:lines 3-14 input selection actions are randomly perturbed for rendered settings of parameters generating simulated uploaded images); 
selecting at least one of said randomly generated actions based on a cost function calculated on said simulations (col.5: lines 15-18 input selecting actions could be random, periodic etc. col.6: lines 47-49 optimal rendering parameter based on plurality of input actions relates to cost function as that manifested in objective quality measurement, indicator of consistencies, clinical significance ratings etc. ); and a
adding said selected at least one action to said plurality of actions (col.12: lines 22-24 simulations models from rendering parameters are selected from at least on initial input actions); 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8794977 B2 to MCGuan et al. (McGuan) in view of  8521492 B2 to Otto et al. 
Claim 17. McGuan in combination with Otto teaches the method of claim 1, but does not identify trainee as a skydiving trainee. Wisbey, however, teaches training with preloaded trainee model (para 0096 preload case could be adjusted for a reference model trainee such as skydiving etc.).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate trainee as a skydiving trainee, as taught by Wisbey into the method of McGuan as modified by Otto, in order to provide implant of special patients.  
Claim 18. McGuan in combination with Otto teaches the method of claim 1, but does not teaches the method of claim 1, wherein said visual output device is an augmented reality head device . Wisbey, however, teaches training wherein said visual output device is an augmented reality head device (para 0054 100 battery power headphones).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate training where visual output device is an augmented reality head device, as taught by Wisbey into the method of McGuan as modified by Otto, in order to provide a simulation training for earphones and biometric input sensors.  

Response to Arguments/Remarks
 Applicant's arguments/amendments filed on June 30, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
The changed scope of the claim now include "estimated model calculation using a Kinematic model based on a Biomechanical model of a body which includes a plurality of body segments of said trainee, a model of forces and moments imposed on said plurality of segments by an environment in which said trainee is conducting physical activity and equations of motion of said plurality of segments". 
In the prior art McGuan examiner finds that in col.7:lines 20-28 surgeon may put the joint matching a geometry of implants through a series of physical activities, and evaluate the soft tissue tensions, joint alignment, and range of motion repeating before making final adjustments to the system. That is a Biomechanical model where kinematic calculations are used. The secondary art Zets et al. is all about Kinematic conditions and is analogous because of reasonably pertinent to the problem faced by inventor for reasonable expectation of success where sequence of physical activity task of Bio medical nature requires well bounded temporal and spatial i.e. kinematic conditions be achieved. 
Some of the definitions are as follows:
Biomechanical model
Mechanics of biological and especially muscular activity as in exercise.
In the instant specification Biomechanical Model has been defined as model formulating configuration of a10 human body and its feasible movements
Kinematic model
a branch of dynamics that deals with aspects of motion apart from considerations of mass and force. 
In the instant case it involves equations linking the rotational rates in body coordinate system (attached to the pelvis) to derivatives of the angles describing inertial orientation.
MPEP 2144.03 is probably the closest “when the newly added reference is only used as directly corresponding evidence to support the prior knowledge finding and do not constitute a new ground of rejection}.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:


McGuan teaches the method wherein said constructing is done by a state machine of schemes to select an action for creating said goal model (co.7:lines 38-47 outcome measurement states such as bone fit, ligament balance, biomechanics performance schemes are selected for a goal model) as Claim 4.
McGuan teaches the method without a look up table. Otto teaches table based on a Q-learning look-up table and said evaluating includes updating said look-up table (col.12: lines 22-25 look up tables to include Q-learning look-up 
McGuan teaches the method of claim 5, wherein said selecting is also based on a guidance strategy for selecting unevaluated actions (col.6: lines 22-32 patients selected for unevaluated actions in a current settings) as in claim9 
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure.
US 9610476 B1  Tran; Bao et al.
Smart sport device an Internet of Thing (IoT) device for sport device includes thistles, a light source
US 20160107309 A1  Walsh; Conor et al.
methods, systems, and devices relating to a soft exosuit comprising a plurality of non-extensible or semi-extensible elements flexible connection elements
US 9411940 B2	Burroughs; Brandon S. et al. 
Selecting and correlating physical activity data with image data
US 10065074 B1  Hoang; Doug et al. 
Training systems with wearable sensors for providing users with feedback
US 20150309563 A1  Connor; Robert A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Z/            Examiner, Art Unit 3715  
March 19, 2021

/JERRY-DARYL FLETCHER/            Primary Examiner, Art Unit 3715